Cuyahoga App. No. 90185. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Portions of the record in this case were electronically filed with the Complex Litigation Automated Docket system pursuant to Cuyahoga County Common Pleas “General Personal Injury Asbestos Case Management Standing Order No. 10.” Accordingly, these records were not in the physical possession of the Cuyahoga County Clerk of Court and were not transmitted to the Clerk of this court. Therefore, upon consideration of the joint motion to supplement the record,
It is ordered by the court that the motion is granted. The parties shall stipulate to and jointly file the portions of the record deemed relevant and necessary to this appeal within ten days from the date of this entry.